774 N.W.2d 887 (2009)
PROGRESSIVE MICHIGAN INSURANCE COMPANY, Plaintiff-Appellant,
v.
ROZAFA TRANSPORT, INC. and Gjergi Rrogomi, Defendants-Appellees,
and
Gwendolyn Neill, Personal Representative of the Estate of William J. Neill, Deceased, Intervening Defendant-Appellee.
Docket No. 139249, 139250. COA Nos. 283000, 283395.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the June 9, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.